DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 16 March, 202.  These drawings are unacceptable (see Examiner’s reasons below).
The drawings are objected to because: (1) Figure 1 show reference character 16 seemingly pointing at other structures (i.e., fan/fan guard), wherein 16 is described throughout the specification as being the first core fact of the heat exchanger, similar errors are shown in other figures (Figure 5B,  and 16B) providing reference character 16 being pointed at other structures; (2) Figure 1 shows reference characters 12 and 22 pointing seemingly to the same structures, but are described as being the fan and cleaning system; (3) Figure 2 shows 22, which designates the fan guard, pointing at the same structure designated as the fan,20, in figure 1 .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

The abstract of the disclosure is objected to because it exceeds the 150 word limit.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHEUMANN (WO 2013/020579 A1 – published in English on 14 February, 2014).
As to claim 1, SCHEUMANN discloses a cleaning system for use with a heat exchanger (4) having a core (4a, 4b, 4c) and a fan (6a, 6b, 6c), the core includes a first core face (side of heat exchanger with air outlet side, 5b) and an oppositely disposed second core face (side of heat exchanger with air inlet side, 5a), wherein the cleaning system comprises:
a plurality of wash nozzles (10) arranged between the first core face and the fan of the heat exchanger (figure 1 and 3).

As to claim 2, SCHEUMANN discloses wherein the plurality of wash nozzles are arranged in a grid (figure 2) and at least some of the nozzles are connected in fluid communication with each other by a plurality of conduits (figure 2 shows the nozzles being connected via conduits 11, 13a, 13b, 13c, and 81-89).

As to claim 4, SCHEUMANN discloses wherein the plurality of wash nozzles are connected in fluid communication with each other by at least one conduit (figure 2 shows the nozzles being connected via conduits 11, 13a, 13b, 13c, and 81-89) and the at least one conduit and the plurality of wash nozzles are movable relative to the core (pg. 6, lines 29-33).

As to claim 5, SCHEUMANN discloses further comprising a source of cleaning fluid connected to the plurality of wash nozzles (connected via 11, 13a, 13b, 13c, and 81-89 which supply fluid to the nozzles, 10 ; pg. 5, lines 24-32 pg. 13, lines 8-12), wherein the source cleaning fluid comprises at least one conduit (connected via 11, 13a, 13b, 13c, and 81-89 which supply fluid to the nozzles, 10 ; pg. 5, lines 24-32 pg. 13, lines 8-12).

As to claim 6, SCHEUMANN discloses wherein the cleaning fluid comprises water and a detergent (pg. 13, lines 8-12).

As to claim 8, SCHEUMANN discloses wherein the plurality of wash nozzles are configured to emit the cleaning fluid while the heat exchanger is operating (pg.4, lines 29-34).

As to claim 9, SCHEUMANN discloses further comprising a temperature sensor (36 or 38, but in particular, sensor 38 which is detecting a temperature exterior to the heat exchanger tubes, e.g., air temperature) which is at least capable of monitoring a temperature of the cleaning fluid (as the sensors are intended to measure a temperature, it is entirely possible to provide the sensors, particularly sensor, 38, to measure the cleaning fluid; pg. 17, lines 27-36).

As to claim 10, SCHEUMANN discloses a method of retrofitting a heat exchanger (4) with a cleaning system, the heat exchanger including a core (4a, 4b, 4c) and a fan (6a, 6b, 6c), the core including a first core face (side of heat exchanger with air outlet side, 5b) and an oppositely disposed second core face (side of heat exchanger with air inlet side, 5a), the cleaning system comprising a plurality of wash nozzles (10, wherein the method comprises:
 arranging the plurality of wash nozzles between the first core face and the fan of the heat exchanger (figure 1 and 3).

As to claim 11, SCHEUMANN discloses wherein the plurality of wash nozzles are arranged in a grid (figure 2) and at least some of the nozzles are connected in fluid communication with each other by a plurality of conduits (figure 2 shows the nozzles being connected via conduits 11, 13a, 13b, 13c, and 81-89).

As to claim 13, SCHEUMANN discloses further comprising connecting at least one conduit to the plurality of wash nozzles (connected via 11, 13a, 13b, 13c, and 81-89 which supply fluid to the nozzles, 10), wherein the at least one conduit is associated with a source of connected via 11, 13a, 13b, 13c, and 81-89 which supply fluid to the nozzles, 10 ; pg. 5, lines 24-32 pg. 13, lines 8-12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12 are rejected under 35 U.S.C. 103 as being unpatentable over SCHEUMANN (WO 2013/020579 A1 – published in English on 14 February, 2014).
As to claim 3, SCHEUMANN discloses wherein the plurality of wash nozzles are arranged in a shape/pattern (figure 2) at least some of the nozzles are connected in fluid communication with each other by a plurality of conduits (figure 2 shows the nozzles being connected via conduits 11, 13a, 13b, 13c, and 81-89).
However, SCHEUMANN discloses wherein the nozzles are arranged in a grid rather than a generally circular shape.
While SCHEUMANN, as stated above, does not provide the nozzles in the generally circular shape required by the claims, one having ordinary skill within the art would have found providing the nozzles in a generally circular shape entirely obvious, as it has been held the shape  Looking at the specification of the present invention, in particular paragraph 29, it is recited, “Figs. 15A and 15B, the plurality of wash nozzles 24 may be arranged in a generally circular arrangement 36. Although Figs. 15A and 15B show the circular arrangement 36 as hexagonal, the plurality of nozzles may be arranged in another configuration, for example triangular, square, rectangular, pentagonal, octagonal, or other polygonal arrangement.” Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, SCHEUMANN to incorporate a generally circular shape the nozzles are arranged in, as the change in form or shape is an obvious engineering design, which the Applicant, without any new or unexpected results directed to an outcome of the claimed shape, has not placed any criticality thereon.

As to claim 12, SCHEUMANN discloses wherein the plurality of wash nozzles are arranged in a shape/pattern (figure 2) at least some of the nozzles are connected in fluid communication with each other by a plurality of conduits (figure 2 shows the nozzles being connected via conduits 11, 13a, 13b, 13c, and 81-89).
However, SCHEUMANN discloses wherein the nozzles are arranged in a grid rather than a generally circular shape.
While SCHEUMANN, as stated above, does not provide the nozzles in the generally circular shape required by the claims, one having ordinary skill within the art would have found providing the nozzles in a generally circular shape entirely obvious, as it has been held the shape of an object is a matter of choice which one having ordinary skill in the art would have found  Looking at the specification of the present invention, in particular paragraph 29, it is recited, “Figs. 15A and 15B, the plurality of wash nozzles 24 may be arranged in a generally circular arrangement 36. Although Figs. 15A and 15B show the circular arrangement 36 as hexagonal, the plurality of nozzles may be arranged in another configuration, for example triangular, square, rectangular, pentagonal, octagonal, or other polygonal arrangement.” Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, SCHEUMANN to incorporate a generally circular shape the nozzles are arranged in, as the change in form or shape is an obvious engineering design, which the Applicant, without any new or unexpected results directed to an outcome of the claimed shape, has not placed any criticality thereon.

Claims 7, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over SCHEUMANN (WO 2013/020579 A1 – published in English on 14 February, 2014), in view of CROCKER (US 5,924,478 – published 20 July, 1999).
As to claim 7, SCHEUMANN does not further disclose wherein the fan acts as a pressure source to push a cleaning fluid emitted from the plurality of wash nozzles through the first core face and the core to remove debris collected on the second core face.
However, CROCKER is within the field of endeavor provided a cleaning system for a heat exchanger (abstract, lines 1-8; figures 1-2 and 4-5). CROCKER teaches wherein a fan (30; col.2, lines 59-67) can be used to act as a pressure source (col.2, lines 59-62) to push the cleaning fluid (washing fluid mixture which is ejected from the nozzles toward the heat exchanger as described in col. 2, lines 40-58) emitted from the plurality of nozzles through the heat exchanger 14) to remove debris (col.2, lines 59-67). In particular, CROCKER teaches that the fan aids by causing the spray of the washing fluid to be urged through the radiator at an increased velocity (col.3, lines 1-18 and col.5, lines 8-17). As SCHEUMANN does not disclose using the fan to aid in the washing of the heat exchanger, one having ordinary skill within the art would recognize, based on CROCKER, that the nozzles, alone, may not have adequate velocity to fully remove particulates/debris from the heat exchanger, such that adding the fan to the operation would further increase the speed of the working fluid to aid in the elimination of the debris by urging the washing fluid through the radiator (col.2, lines 59-67, col.3, lines 1-18, and col.5, lines 8-17). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify SCHEUMANN with the teachings of CROCKER to enable the fan to operate during the cleaning process to increase the speed of the fluid sprayed from the nozzles toward the heat exchanger, and subsequently through the heat exchanger, to increase the fluid to a sufficiency velocity that washes buildup from the heat exchanger (col.2, lines 59-67, col.3, lines 1-18, and col.5, lines 8-17). In doing so, the fan of SCHEUMANN could operate as a pressure source to force the spray through the first core face (side of heat exchanger of SCHEUMANN with air outlet side, 5b) and the core (4a, 4b, 4c of SCHEUMANN) to aid in the removal of debris on the second core face to result in improved efficiency and operation of at least the heat exchanger (col.5, lines 18-21).

As to claim 15, SCHEUMANN does not further disclose wherein the fan acts as a pressure source to push a cleaning fluid emitted from the plurality of wash nozzles through the first core face and the core to remove debris collected on the second core face.
abstract, lines 1-8; figures 1-2 and 4-5). CROCKER teaches wherein a fan (30; col.2, lines 59-67) can be used to act as a pressure source (col.2, lines 59-62) to push the cleaning fluid (washing fluid mixture which is ejected from the nozzles toward the heat exchanger as described in col. 2, lines 40-58) emitted from the plurality of nozzles through the heat exchanger (14) to remove debris (col.2, lines 59-67). In particular, CROCKER teaches that the fan aids by causing the spray of the washing fluid to be urged through the radiator at an increased velocity (col.3, lines 1-18 and col.5, lines 8-17). As SCHEUMANN does not disclose using the fan to aid in the washing of the heat exchanger, one having ordinary skill within the art would recognize, based on CROCKER, that the nozzles, alone, may not have adequate velocity to fully remove particulates/debris from the heat exchanger, such that adding the fan to the operation would further increase the speed of the working fluid to aid in the elimination of the debris by urging the washing fluid through the radiator (col.2, lines 59-67, col.3, lines 1-18, and col.5, lines 8-17). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify SCHEUMANN with the teachings of CROCKER to enable the fan to operate during the cleaning process to increase the speed of the fluid sprayed from the nozzles toward the heat exchanger, and subsequently through the heat exchanger, to increase the fluid to a sufficiency velocity that washes buildup from the heat exchanger (col.2, lines 59-67, col.3, lines 1-18, and col.5, lines 8-17). In doing so, the fan of SCHEUMANN would operate as a pressure source to force the spray through the first core face (side of heat exchanger of SCHEUMANN with air outlet side, 5b) and the core (4a, 4b, 4c of SCHEUMANN) to result in the removal of debris on the second core face and improved efficiency and operation of at least the heat exchanger (col.5, lines 18-21
As to claim 18, SCHEUMANN discloses a method of cleaning a heat exchanger (4) while the heat exchanger is in operation (pg. 4, lines 29-34), said heat exchanger including a core (4a, 4b, 4c) and a fan (6a, 6b, 6c), the core includes a first core face (side of heat exchanger with air outlet side, 5b) and an oppositely disposed second core face (side of heat exchanger with air inlet side, 5a), said method comprising:
arranging a plurality of wash nozzles between the first core face and the fan of the heat exchanger (figure 1 and 3);
supplying a cleaning fluid to the plurality of nozzles(connected via 11, 13a, 13b, 13c, and 81-89 which supply fluid to the nozzles, 10 ; pg. 5, lines 24-32 pg. 13, lines 8-12); and
initiating a cleaning cycle while the heat exchanger is in operation (pg. 4, lines 29-34).
However, SCHEUMANN does not further disclose wherein the fan assists in moving the cleaning through the core and removing accumulated debris from the second core face.
However, CROCKER is within the field of endeavor provided a cleaning system for a heat exchanger (abstract, lines 1-8; figures 1-2 and 4-5). CROCKER teaches wherein a fan (30; col.2, lines 59-67) can be used to push (col.2, lines 59-62) the cleaning fluid (washing fluid mixture which is ejected from the nozzles toward the heat exchanger as described in col. 2, lines 40-58) through the heat exchanger (14) to remove debris (col.2, lines 59-67). In particular, CROCKER teaches that the fan aids by causing the spray of the washing fluid to be urged through the radiator at an increased velocity (col.3, lines 1-18 and col.5, lines 8-17). As SCHEUMANN does not disclose using the fan to aid in the washing of the heat exchanger, one having ordinary skill within the art would recognize, based on CROCKER, that the nozzles, alone, may not have adequate velocity to fully remove particulates/debris from the heat exchanger, such that adding the fan to the operation would further increase the speed of the col.2, lines 59-67, col.3, lines 1-18, and col.5, lines 8-17). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify SCHEUMANN with the teachings of CROCKER to enable the fan to operate during the cleaning process to increase the speed of the fluid sprayed from the nozzles toward the heat exchanger, and subsequently through the heat exchanger, to increase the fluid to a sufficiency velocity that washes buildup from the heat exchanger (col.2, lines 59-67, col.3, lines 1-18, and col.5, lines 8-17). In doing so, the fan of SCHEUMANN could operate during the cleaning cycle to force the spray the core (4a, 4b, 4c of SCHEUMANN) to aid in the removal of debris on the second core face to result in improved efficiency and operation of at least the heat exchanger (col.5, lines 18-21).

As to claim 19, SCHEUMANN, as modified by CROCKER, further discloses wherein the plurality of wash nozzles are arranged in a grid (figure 2) and at least some of the nozzles are connected in fluid communication with each other by a plurality of conduits (figure 2 shows the nozzles being connected via conduits 11, 13a, 13b, 13c, and 81-89).

As to claim 20, SCHEUMANN, as modified by CROCKER, further discloses wherein the plurality of wash nozzles are arranged in a shape/pattern (figure 2) at least some of the nozzles are connected in fluid communication with each other by a plurality of conduits (figure 2 shows the nozzles being connected via conduits 11, 13a, 13b, 13c, and 81-89).
However, SCHEUMANN discloses wherein the nozzles are arranged in a grid rather than a generally circular shape.
 Looking at the specification of the present invention, in particular paragraph 29, it is recited, “Figs. 15A and 15B, the plurality of wash nozzles 24 may be arranged in a generally circular arrangement 36. Although Figs. 15A and 15B show the circular arrangement 36 as hexagonal, the plurality of nozzles may be arranged in another configuration, for example triangular, square, rectangular, pentagonal, octagonal, or other polygonal arrangement.” Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, SCHEUMANN, in view of the modification previously by CROCKER, to incorporate a generally circular shape the nozzles are arranged in, as the change in form or shape is an obvious engineering design, which the Applicant, without any new or unexpected results directed to an outcome of the claimed shape, has not placed any criticality thereon.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over SCHEUMANN (WO 2013/020579 A1 – published in English on 14 February, 2014), in view of CROCKER (US 5,924,478 – published 20 July, 1999) and COLLINS (US 4,775,348 – published 4 October, 1988).
As to claim 14, SCHEUMANN does not further disclose wherein the fan acts as an atomizer and sudser to generate a foam from the cleaning fluid prior to forcing the foam through at least one flow path of the heat exchanger.
However, CROCKER is within the field of endeavor provided a cleaning system for a heat exchanger (abstract, lines 1-8; figures 1-2 and 4-5). CROCKER teaches it is a known method to use a fan (30; col.2, lines 59-67) to force, while increasing the velocity (col.2, lines 59-62), of the cleaning fluid (washing fluid mixture which is ejected from the nozzles toward the heat exchanger as described in col. 2, lines 40-58) emitted from the plurality of nozzles through a flow path of the heat exchanger (14; wherein the washing fluid is forced through and around the core of the heat exchanger) to remove debris (col.2, lines 59-67). In particular, CROCKER teaches that the fan aids by causing the spray of the washing fluid to be urged through the radiator at an increased velocity (col.3, lines 1-18 and col.5, lines 8-17). As SCHEUMANN does not disclose using the fan to aid in the washing of the heat exchanger, one having ordinary skill within the art would recognize, based on CROCKER, that the nozzles, alone, may not have adequate velocity to fully remove particulates/debris from the heat exchanger, such that adding the fan to the operation would further increase the speed of the working fluid to aid in the elimination of the debris by urging the washing fluid through the radiator (col.2, lines 59-67, col.3, lines 1-18, and col.5, lines 8-17). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify SCHEUMANN with the teachings of CROCKER to enable the fan to operate during the cleaning process to increase the speed of the fluid sprayed from the nozzles toward the heat exchanger, and subsequently through the heat exchanger, to increase the fluid to a sufficiency velocity that washes buildup from the heat exchanger (col.2, lines 59-67, col.3, lines 1-18, and col.5, lines 8-17). In doing so, the fan of SCHEUMANN would operate within the method to force the spray through the heat exchanger, along a flow path of the heat exchanger, to result in the removal of debris on the heat exchanger and improved efficiency and operation of at least the heat exchanger (col.5, lines 18-21).
More so, by providing the working fluid of SCHEUMANN, which is a detergent and water mixture (pg. 13, lines 8-12 of SCHEUMANN), to be forced through the heat exchanger further by the operation of the fan as taught by CROCKER, it is believed that the fan would further act as a atomizer or sudser to generate a foam which is then forced through the heat exchanger. In particular, it is believed that such a result is due to the combination of the working fluid with the fan that would necessarily result in the formation of foam. For example, the combination would act similarly to that of a bubble/bubble forming machine, which uses a water mixed with an agent that is capable of producing bubbles (col.2, lines 8-10 of COLLINS; wherein detergent, such as that added to water in the disclosure of SCHEUMANN, are known to be made of surfactants which by nature cause foaming when added to water or the like). When a fan blows air into the flowpath which contains the mixture of the water and agent capable of producing bubbles, bubbles are created (col.2, lines 10-24 of COLLINS). Based on this, with the velocity of air being increased by the operation of the fan, which comes into contact with a mixture capable of foaming or bubbling up, the result of the operation of the fan with the combination of the working fluid would necessarily result in the fan acting as either an atomizer or sudser to generate a foam which is then forced through the heat exchanger. Therefore, it is believed the combination of SCHEUMANN, in view of CROCKER, would thereby provide the fan acting as such within the method to generate the foam forced through the heat exchanger.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over SCHEUMANN (WO 2013/020579 A1 – published in English on 14 February, 2014), in view of KENNON (US 5,186,240 – published 16 February, 1993).
As to claim 16, SCHEUMANN discloses the plurality of wash nozzles which provide a cleaning fluid (connected via 11, 13a, 13b, 13c, and 81-89 which supply fluid to the nozzles, 10 ; pg. 5, lines 24-32 pg. 13, lines 8-12) to the heat exchanger while the heat exchanger is operating(pg. 4, lines 29-34), but does not explicitly disclose wherein the nozzles are configured to increase the velocity of one or more streams of a cleaning fluid. 
KENNON, however, is within the field of endeavor provided a cleaning system for a heat exchanger (abstract, lines 1-19). KENNON, particularly, teaches a plurality of nozzles (108,110,112, and 114; col.4, lines 64 – 67; col.5, lines 5-44) which are configured to provide a cleaning fluid to the heat exchanger (figure 1, at least; col.5, lines 5-44). These nozzles are configured to increase the velocity of one or more streams of the cleaning fluid (abstract, lines 1-8; col.5, lines 5-44) for the purposes of dislodging particles from the heat exchanger (abstract, lines 1-8). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify SCHEUMANN with the teachings of KENNON to incorporate the nozzles being configured to increase the velocity of the cleaning fluid directed towards the heat exchanger for the purpose of dislodging particles from the finned tubes or plate-heat exchanger (abstract, lines 1-8).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over SCHEUMANN (WO 2013/020579 A1 – published in English on 14 February, 2014), in view of AL-OTAIBI (US 10,907,914 B2 – effectively filed 9 May, 2018).
As to claim 17, SCHEUMANN discloses the use of temperature sensors (36 or 38, but in particular, sensor 38 which is detecting a temperature exterior to the heat exchanger tubes, e.g., air temperature), but does not disclose wherein these or other structures are used to monitor the temperature of the cleaning fluid.
AL-OTAIBI, however, is within the field of endeavor provided a heat exchanger (abstract, lines 1-5) equipped with a cleaning system (200 which includes the structure of 100; col.8, lines 51- col.9, line 26) which includes in one operation a fluid to be sprayed toward the heat exchanger (col.11, line 63-col. 12, line 34). AL-OTAIBI teaches the wash water is maintained (col.7, line 11-32; col.13, line 62-col.14, line 26) at a desired temperature to effect the desired reduction in the temperature of the process liquid during the cleaning operation (col.12, lines 15-24). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify SCHEUMANN with the teachings of KENNON to incorporate maintaining the temperature of the cleaning fluid through monitoring the temperature to maintain a desired temperature to effect the desired reduction in the temperature of the process liquid during the cleaning operation (col.12, lines 15-24).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0326280, US 8,974,607 B2, and US 5,279,357 disclose a cleaning method with the nozzles disposed between the finned heat exchanger tubes.
US 10,365,053 B2 discloses a cleaning system disposed exterior to a heat exchanger of an HVAC system.
US 4,815,523 discloses a cleaning system to a regenerative heat exchanger which jets cleaning fluid into the heat transfer medium/mass.
US 2008/0120802 A1 discloses a cleaning apparatus to be disposed relative to a radiator by a user.
JP 2005/147428 A discloses a nozzle to be mounted between a fan shroud and a heat exchanger for forcing compressed air through the heat exchanger for cleaning.
US 2020/0208928 A1 is the US Pre-grant Publication of the present invention.
US 2017/0191768 A1 discloses a heat exchanger cleaning method and system to be used by a user. In particular, a foaming fluid is jetted toward the heat exchanger.
US 2014/0284027 A1 discloses an automated nozzle structure which is moveable along different heat exchanger surfaces to provide cleaning thereto.
US 2019/0323776 A1 discloses a similar structure to that of the claimed invention, and is commonly assigned with the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        7/1/2021